Cobb, J.
The accused was convicted of the offense of arson, ■the indictment charging that he unlawfully and maliciously set fire to and burned an outhouse situated on the farm of one Boyd. His motion for a new trial having been overruled, he excepted. The evidence was in substance as follows: The accused had worked on the farm of Boyd during the first part of *431the year in which the fire occurred. The day before the fire he and Boyd had some words about the amount due him for services up to that time, and Boyd used some violent language to him. The fire occurred early in the morning before day. A short time before the fire, the accused, on being told by a companion, who was with him in a house not far distant from Boyd’s, that he wanted some water, stated to him that he had better not go to the house (meaning Boyd’s), as, if anything happened, they might lay it on him. The accused, when his attention was called to the fire, some distance away, said, “Look yonder what a fire; I reckon it is over to Mr. Boyd’s”; and also said, “ Look what a fire over to Boyd’s.” It was shown by parties who were in jail with the accused, that he had said that neither he nor his companion, George Washington, a witness for the State, who was accused of complicity in the offense, did the burning, but that he knew who did; that he said that “there is a little boy who worked on Boyd’s place, and Mr. Boyd paid him all he owed him but forty cents, and the boy said he would get even with him. I told him he could not get even with him unless he burned him out, and if he did, I would give him one dollar and a half.” This boy’s name was Derry Green, and there was no evidence connecting him in any way with the burning. There was also evidence that there had been three fires on the Boyd place during the summer.
We do not think this evidence was sufficient to show, beyond a reasonable doubt, that the accused was guilty of the offense charged. The conviction was therefore unauthorized, and the judge should have granted a new trial.

Judgment reversed.


All the Justices concurring.